          Case 2:18-cv-01209-LPL Document 92 Filed 04/29/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


  JEROME JUNIOR WASHINGTON,                  )
                                             )       Civil Action No. 18 – 1209
                           Plaintiff,        )
                                             )
                      v.                     )       Magistrate Judge Lisa Pupo Lenihan
                                             )
  JOHN E. WETZEL, SGT CHESTER,               )
  and GILMORE,                               )
                                             )
                           Defendants.       )
                                             )




                                             ORDER

       AND NOW, this 29th day of April, 2020, for the reasons set forth in the Court’s Opinion

docketed contemporaneously herewith,

       IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

64) is granted in part and denied in part. The Motion is granted as to Plaintiff’s claims against

Defendants Wetzel and Gilmore and the Clerk of Court is directed to terminate them from the

docket. The Motion is denied as to Plaintiff’s Eighth Amendment claim of excessive force

against Defendant Sgt. Chesmer.



                                                             _______________________
                                                             Lisa Pupo Lenihan
                                                             United States Magistrate Judge




                                                 1
        Case 2:18-cv-01209-LPL Document 92 Filed 04/29/20 Page 2 of 2




Cc:   Jerome Junior Washington
      HV0282
      SCI Greene
      175 Progress Drive
      Waynesburg, PA 15370

      Counsel of record
      (Via CM/ECF electronic mail)




                                      2
